Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to the amendment, filed on 04/09/2021. By this amendment,
Claims 2, 16, and 20 have been canceled.
Claims 1, 3, 6, 7, 8, 9, and 18 have been amended.
Claims 1, 3-15, 17-19, and 21-22 are pending.

Allowable Subject Matter
Number of claims allowed: 19.
Allowed claims: 1, 3-15, 17-19, and 21-22.
The following is an Examiner’s statement of reasons for allowance: The prior art of 
Record does not appear to teach or suggest the claimed limitations alone or in combination, with respect to independent claims 1 and 18, the selected block is selected among the set of multi-mode blocks to transition from the N bit per cell mode to the M bit per cell mode based on its respective count of M bit per cell program-erase cycles being lower than respective counts of M bit per cell program-erase cycles of other blocks in the set of multi-mode blocks; with respect to independent claim 13, incrementing the first respective count by a first amount 
	The reference Moshayedi (US 2009/0327590) discloses storing data in a block operates in the N bit per cell mode and in a block operates in M bit per cell mode based on a respect erase count. However, Moshayedi fails to teach selecting a block among the set of multi-mode blocks to transition from the N bit per cell mode to the M bit per cell mode based on its respective count of M bit per cell program-erase cycles being lower than respective counts of M bit per cell program-erase cycles of other blocks in the set of multi-mode blocks; and incrementing the second respective count by a second amount, which is greater than the first amount, when data is programmed and erased in the block in the N bit per cell mode, wherein: the first amount varies according to an amount of damage to memory cells of the set of multi-mode blocks which becomes progressively larger over their lifetime; and the second amount varies according to an amount of damage to memory cells of the set of multi-mode blocks which becomes progressively larger over their lifetime.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137